Citation Nr: 0927585	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-23 587	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include as secondary to service-connected subluxation of lens 
of the right eye, with vitreous hemorrhage and traumatic 
maculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1965 to January 1969.  

2.	On July 10, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Appellant's representative that reported that the Veteran 
desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  In the present case, the 
Appellant, through his representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


